Case 8:20-cv-00835-JGB-SHK Document 22-1 Filed 05/05/20 Page 1 of 2 Page ID #:298


    1                    UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
    2
                              SOUTHERN DIVISION
    3
           MELISSA AHLMAN, DANIEL
    4
           KAUWE, MICHAEL SEIF, JAVIER
    5      ESPARZA, PEDRO BONILLA,
           CYNTHIA CAMPBELL, MONIQUE
    6                                                        Case No.: 8:20-cv-835
           CASTILLO, MARK TRACE,
    7      CECIBEL CARIDAD
    8      ORTIZ, and DON WAGNER, on
           behalf of themselves and all others
    9      similarly situated,
   10
                 Plaintiffs,
   11                       v.
   12      DON BARNES, in his official capacity
           as Sheriff of Orange County, California;
   13      and ORANGE COUNTY,
   14      CALIFORNIA

   15            Defendant.
   16
   17
   18                          DECLARATION OF CLARA SPERA
   19   I, Clara Spera, declare as follows:
   20
           1. I am an Equal Justice Works Fellow at the American Civil Liberties Union
   21
   22         Foundation, in New York City.
   23      2. I make this Declaration based on personal knowledge, and if called to
   24
              testify I could and would do so competently as follows:
   25
   26      3. I am an attorney for all listed plaintiffs in the above-mentioned case.
   27
   28


                                                 1
Case 8:20-cv-00835-JGB-SHK Document 22-1 Filed 05/05/20 Page 2 of 2 Page ID #:299


    1      4. I earned my Juris Doctor degree from Harvard Law School in 2017. I was
    2
              admitted to practice law in the State of New York in 2018.
    3
           5. Due to the COVID-19 outbreak, I am unable to provide the required wet
    4
    5         signature on my pro hac vice application and ask that this Declaration serve
    6
              as a substitute.
    7
    8
    9                I declare under penalty of perjury under the laws of the United States
   10
              that the foregoing is true and correct and that this declaration was executed
   11
   12         in New York, New York on this 4th day of May, 2020.

   13
   14
                                                 /s/ Clara Spera
   15
   16                                                Clara Spera

   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                 2
